DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For instance,

Independent claim 1 recite, in part,
“a data organizer to generate learning data by, from among waveforms that each are, by comparisons between waveforms generated by performing cutting out at a predetermined interval from the signal collected by the data collector, determined, in accordance with a predetermined reference for determination, that the corresponding waveform and a waveform of the waveforms are mutually similar, (i) removing waveforms associated with a processing target that is processed by the apparatus and determined by an external inspection device to be rejected and (ii) collecting waveforms remaining after the removing”. 

Independent claim 20 recites, in part,
“a data organizer to generate learning data by, from among waveforms that each are, by comparisons between waveforms generated by performing cutting out at a predetermined interval from the signal that is collected from an apparatus connected to the system and includes the corresponding waveform and a waveform of the waveforms are mutually similar, (i) removing waveforms associated with a processing target that is processed by the apparatus and determined by an external inspection device to be rejected and (ii) collecting waveforms remaining after the removing”.

Independent claim 21 recites, in part,
“generating learning data by, from among waveforms that each are, by comparisons between waveforms generated by performing cutting out at a predetermined interval from the collected input signal, determined, in accordance with a predetermined reference for determination, that the corresponding waveform and a waveform of the waveforms are mutually similar, (i) removing waveforms associated with a processing target that is processed by the apparatus and determined by an external inspection device to be rejected and (ii) collecting waveforms remaining after the removing”.

Independent claim 22 recites, in part,
“a data organizer to generate learning data by, from among waveforms that each are, by comparisons between waveforms generated by performing cutting out at a predetermined interval from the collected signal, determined, in accordance with a predetermined reference for determination, that the corresponding waveform and a waveform of the waveforms are mutually similar, (i) removing waveforms associated with a processing target that is processed by the apparatus and determined by an external inspection device to be rejected and (ii) waveforms remaining after the removing”.

However, it is not clearly pointed out what exactly “from among waveform that each are”, and/or “the corresponding waveform” is referred to.

Dependent claims 2-19 are dependent upon rejected claim 1.

Claim 1 recites the limitation "the corresponding waveform" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the corresponding waveform" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the apparatus" in line 2; "the corresponding waveform" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the apparatus" in lines 2-3; "the corresponding waveform" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because of the following: 
the claim is drawn to a “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: “A non-transitory recording medium storing a program causing a computer to function as: ”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “An Anomaly Detection System for Advanced Maintenance Services”, Suzuki et al. (referred hereafter Suzuki et al.).

Referring to claim 1, Suzuki et al. disclose a data analysis device (Figure 3) comprising:
a data collector to collect a signal supplied from an apparatus connected to the data analysis device, the signal including a signal supplied when the apparatus is in a normal operating state and a signal supplied when the apparatus is in an abnormal operating state (Figure 3, page 179, Configuration Overview section; Figure 4, page 180, Diagnosis Engines (Algorithms) section); and
a data organizer to generate learning data by, from among waveforms that each are, by comparisons between waveforms generated by performing cutting out at a predetermined interval from the signal collected by the data collector (Figure 4, page 180, Diagnosis Engines (Algorithms) section; Figure 5, pages 180-181, System Evaluation and Operation section), determined, in accordance with a predetermined reference for determination, that the corresponding waveform and a waveform of the waveforms are mutually similar (Figure 4, page 180, Diagnosis Engines (Algorithms) section), (i) removing waveforms associated with a processing target that is processed by the apparatus and determined by an external inspection device to be rejected and (ii) collecting waveforms remaining after the removing (e.g., corrective action – Figure 5, pages 180-181, System Evaluation and Operation section; Figures 6-7, pages 181-182, Anomaly Detection System Applications section).

As to claim 2, Suzuki et al. disclose a data analysis device (Figure 3), further comprising:
a data learner to classify, in accordance with a predetermined classification basis, the waveforms that each are determined that the corresponding waveform and a waveform of the waveforms are mutually similar into groups of mutually-similar waveforms (Figure 4, page 180, Diagnosis Engines (Algorithms) section; Figure 7, pages 181-182, Anomaly Detection System Applications section). 

Referring to claim 3, Suzuki et al. disclose a data analysis device (Figure 3), wherein the data organizer (i) allocates, for each of the groups, a number of waveforms included in the corresponding group and (ii) when the allocated number of waveforms included in a group is equal to or smaller than a predetermined threshold value, removes the group (Figure 5, pages 180-181, System Evaluation and Operation section).

As to claim 4, Suzuki et al. disclose a data analysis device (Figure 3), wherein the data organizer (i) allocates, for each of the groups, a number of waveforms included in the corresponding group and (ii) when the allocated number of waveforms included in a group is equal to or larger than a predetermined threshold value, generates the learning data by collecting the waveforms included in the group (Figure 5, pages 180-181, System Evaluation and Operation section; Figures 6-7, pages 181-182, Anomaly Detection System Applications section).

Referring to claims 5 and 11-12, Suzuki et al. disclose a data analysis device (Figure 3), further comprising:
an auxiliary storage (Figure 3), wherein
the data learner determines a representative waveform for each group based on the waveforms included in the learning data and stores in the auxiliary storage the representative waveforms as a learning result (Figure 3, page 179, Configuration Overview section; Figures 6-7, pages 181-182, Anomaly Detection System Applications section).

As to claims 6 and 13-14, Suzuki et al. disclose a data analysis device (Figure 3), wherein,
the data collector collects a monitoring signal supplied from the apparatus that is a diagnosis target (e.g., Sensor X - Figure 5, pages 180-181, System Evaluation and Operation section), and
the data analysis device further includes:
a data determiner to read the learning result from the auxiliary storage and to determine whether a waveform of the monitoring signal matches the waveforms included in the learning data (Figure 5, pages 180-181, System Evaluation and Operation section); and
Figure 5, pages 180-181, System Evaluation and Operation section; Figures 6-7, pages 181-182, Anomaly Detection System Applications section). 

Referring to claims 7 and 15-19, Suzuki et al. disclose a data analysis device (Figure 3), wherein the apparatus connected to the data analysis device is an apparatus that repeatedly performs processing, supplies the signal to the data collector repeatedly, and maintain a normal operating state thereof longer than an abnormal operating state thereof (Figure 5, pages 180-181, System Evaluation and Operation section).

As to claim 20, Suzuki et al. disclose a system (Figure 3) comprising:
a data organizer to generate learning data by, from among waveforms that each are, by comparisons between waveforms generated by performing cutting out at a predetermined interval from the signal that is collected from an apparatus connected to the system (Figure 4, page 180, Diagnosis Engines (Algorithms) section; Figure 5, pages 180-181, System Evaluation and Operation section) and includes a signal supplied when the apparatus is in a normal operating state and a signal supplies when the apparatus is in an abnormal state (Figure 3, page 179, Configuration Overview section; Figure 4, page 180, Diagnosis Engines (Algorithms) section), determined, in accordance with a predetermined reference for determination, that the corresponding waveform and a waveform of the waveforms are mutually similar (Figure 4, page 180, Diagnosis Engines (Algorithms) section), (i) removing waveforms associated with a processing target that is processed by the apparatus and determined by an external inspection device to be rejected and (ii) collecting waveforms remaining after the removing (e.g., corrective action – Figure 5, pages 180-181, System Evaluation and Operation section; Figures 6-7, pages 181-182, Anomaly Detection System Applications section); and
a data learner to determine a representative waveform based on the learning data generated by the data organizer and to store the representative waveform as a learning result (Figure 4, page 180, Diagnosis Engines (Algorithms) section; Figure 5, pages 180-181, System Evaluation and Operation section).

Overview; Figure 3), the method comprising:
collecting an input signal including a signal supplied when the apparatus is in a normal operating state and a signal supplied when the apparatus is in an abnormal operating state (Figure 3, page 179, Configuration Overview section; Figure 4, page 180, Diagnosis Engines (Algorithms) section);
generating learning data by, from among waveforms that each are, by comparisons between waveforms generated by performing cutting out at a predetermined interval from the collected input signal (Figure 4, page 180, Diagnosis Engines (Algorithms) section; Figure 5, pages 180-181, System Evaluation and Operation section), determined, in accordance with a predetermined reference for determination, that the corresponding waveform and a waveform of the waveforms are mutually similar (Figure 4, page 180, Diagnosis Engines (Algorithms) section), (i) removing waveforms associated with a processing target that is processed by the apparatus and determined by an external inspection device to be rejected and (ii) collecting waveforms remaining after the removing (e.g., corrective action – Figure 5, pages 180-181, System Evaluation and Operation section; Figures 6-7, pages 181-182, Anomaly Detection System Applications section); and
determining a representative waveform based on the learning data and to storing the representative waveform as a learning result (Figure 4, page 180, Diagnosis Engines (Algorithms) section; Figure 5, pages 180-181, System Evaluation and Operation section).

As to claim 22, Suzuki et al. disclose a recording medium storing a program (Figure 3) causing a computer to function as:
a data collector to collect a supplied signal including a signal supplied when the apparatus is in a normal operating state and a signal supplied when the apparatus is in an abnormal operating state (Figure 3, page 179, Configuration Overview section; Figure 4, page 180, Diagnosis Engines (Algorithms) section); and
a data organizer to generate learning data by, from among waveforms that each are, by comparisons between waveforms generated by performing cutting out at a predetermined interval from the collected signal (Figure 4, page 180, Diagnosis Engines (Algorithms) section; Figure 5, pages 180-181, System Evaluation and Operation section), determined, in accordance with a predetermined reference for determination, that the corresponding waveform and a waveform of the waveforms are mutually similar (Figure 4, page 180, Diagnosis Engines (Algorithms) section), (i) e.g., corrective action – Figure 5, pages 180-181, System Evaluation and Operation section; Figures 6-7, pages 181-182, Anomaly Detection System Applications section).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864